Citation Nr: 0902408	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  06-22 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to service connection for generalized joint 
pain.

4.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

5.  Entitlement to an initial evaluation in excess of 10 
percent for the gastroesophageal reflux disease (GERD) 
disability.

6.  Entitlement to a compensable evaluation for the bilateral 
hearing loss disability.

7.  Entitlement to an evaluation in excess of 10 percent for 
the lumbar spine disability prior to January 22, 2007.

8.  Entitlement to an evaluation in excess of 20 percent for 
the lumbar spine disability beginning January 22, 2007.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from April 1969 to 
January 1992.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued in 
June 2005, August 2005, and August 2007 by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) 
located in St. Petersburg, Florida.  

The appellant is appealing the initial ratings that were 
assigned to the post-traumatic stress disorder (PTSD) and 
gastroesophageal reflux disease (GERD) disabilities after 
service connection was granted.  Thus, the appellant is, in 
effect, asking for higher ratings effective from the date 
service connection was granted.  As such, the guidance of 
Fenderson v. West, 12 Vet. App. 119 (1999) is for 
application.

While the case was in appellate status, the appellant's 
disability evaluation for the lumbar spine disability was 
increased from 10 to 20 percent, effective from January 22, 
2007.  However, it is presumed that the appellant is seeking 
the maximum benefit allowed by law and regulation for that 
disability, and "it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Because 
the increase in the evaluation of the lumbar spine disability 
does not represent the maximum rating available for the 
condition, the appellant's claim remains in appellate status, 
and the Board has identified the claim as separate issues as 
stated on the title page.

In a June 2009 VA Form 9, the appellant indicated that he 
wanted a hearing before the Board in Washington, DC; he also 
indicated, on another page, that he did not want any hearing.  
The appellant subsequently submitted another  VA Form 9 in 
December 2007.  In that document, the appellant stated that 
he did not want any Board hearing.  Therefore, as there is no 
current outstanding hearing request, the case is ready for 
appellate review.


FINDINGS OF FACT

1.  The appellant was noted to have complaints of right and 
left shoulder pain while he was on active duty; no diagnosis 
for either shoulder was rendered and there is no diagnosis of 
any generalized joint condition.

2.  No arthritis of either shoulder or the joints in general 
was clinically demonstrated within one year after the 
appellant's discharge from service.

3.  There is no probative medical evidence of a nexus 
relating an in-service event, disease or injury to any 
current any current right or left shoulder disorder, 
including arthritis.

4.  There is no competent medical evidence of record to 
establish that the appellant has any generalized joint 
disorder characterized by pain.

5.  The appellant's current shoulder pathology, including 
pain and limitation of motion due to pain, is not 
attributable to his active military service from April 1969 
to January 1992.

6.  The appellant's current psychiatric diagnosis is PTSD; 
his GAF scores between 2005 and 2006 ranged from 55 to 70.

7.  The appellant's PTSD disability is characterized by 
symptoms such as intrusive memories, nightmares, flashbacks, 
social isolation, sleep difficulty, depression, mood swings, 
decreased energy and motivation, irritability, anhedonia and 
argumentativeness.

8.  The appellant's psychiatric disability is not shown to 
have caused him to experience total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

9.  The appellant's psychiatric disability is not shown to 
have caused him to experience suicidal ideation; obsessional 
rituals; illogical, obscure or irrelevant speech; near-
continuous panic or depression affecting the ability to 
function independently; unprovoked irritability with periods 
of violence; spatial disorientation; or neglect of personal 
appearance and hygiene.

10.  The appellant's GERD is not manifested by persistently 
recurrent epigastric distress with dysphagia, pyrosis and 
regurgitation, accompanied by substernal or arm or shoulder 
pain that is productive of a considerable impairment of 
health.

11.  Throughout this appeal, the appellant's right ear 
hearing loss disability has been manifested by Level III 
hearing acuity or better in the right ear.

12.  Throughout this appeal, the appellant's left ear hearing 
loss disability has been manifested by Level III hearing 
acuity or better in the left ear.

13.  Throughout this appeal, the appellant's low back 
disability has not been manifested by ankylosis of the 
thoracolumbar spine nor has he demonstrated forward flexion 
limited to 30 degrees.

14.  Throughout the course of this appeal, the appellant's 
lumbar spine disability has not been productive of neurologic 
impairment of any extremity that resulted in disability 
analogous to mild incomplete paralysis of any nerve.

15.  Prior to January 22, 2007, the appellant's lumbar spine 
disability was manifested by degenerative changes, pain with 
motion, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees and 
limitation of the combined thoracolumbar range of motion to 
greater than 120 degrees but less than 235 degrees.

16.  Beginning January 22, 2007, the appellant's lumbar spine 
disability was manifested by forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees.

17.  The competent medical evidence does not show that any 
one of the appellant's service-connected disabilities is so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  Service connection for a right shoulder disorder, a left 
shoulder disorder and generalized joint pain is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2008).

2.  With resolution of reasonable doubt in the appellant's 
favor, the schedular criteria for an initial evaluation of 50 
percent, but not more, have been met for the PTSD disability.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.126, 4.130 (Diagnostic Code 9411) (2007); Fenderson 
v. West, 12 Vet. App. 119 (1999).

3.  The criteria for an initial evaluation in excess of 10 
percent for the GERD disability have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.321, 3.159, 4.1, 4.2, 4.7, 
4.20, 4.114, Diagnostic Code 7346 (2008).

4.  The criteria for a compensable evaluation for the 
bilateral hearing loss disability have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.10, 
4.85, Table VI and Table VII, 4.86 (2008).

5.  The criteria for an evaluation in excess of 10 percent 
for the appellant's lumbar spine disability were not met 
prior to January 22, 2007.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5235-5243 (2008).

6.  The criteria for an evaluation in excess of 20 percent 
for the appellant's lumbar spine disability have not been met 
since January 22, 2007.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5235-5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Turning to the appellant's service connection claims, he was 
notified of the information necessary to substantiate his 
service connection claims by correspondence dated in October 
2004 (prior to the initial AOJ decision in this matter).  
This document informed the appellant of VA's duty to assist 
and what kinds of evidence the RO would help obtain.  In that 
letter, the RO informed the appellant about what was needed 
to establish entitlement to service connection.  The letter 
informed the appellant of what evidence was required to 
substantiate the service connection claims and of the 
appellant's and VA's respective duties for obtaining 
evidence.  In essence, the appellant was asked to submit 
evidence and/or information in his possession to the AOJ and 
to inform the AOJ about the location of pertinent evidence 
that was not in his possession.

The appellant's PTSD and GERD increased rating claims arise 
from his disagreement with the initial evaluations following 
the grant of service connection for those two disabilities.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA for the PTSD and GERD initial 
increased rating claims.

As for the appellant's other increased rating claims, the 
appellant was notified that medical or lay evidence 
demonstrating a worsening or increase in the severity of his 
hearing loss and lumbar spine disabilities was needed by 
correspondence dated in October 2004 (prior to the initial 
AOJ decision in this matter).  That document informed the 
appellant of VA's duty to assist and what kinds of evidence 
the RO would help obtain.  The letter informed the appellant 
of what sorts of evidence could substantiate his increased 
rating claims and of the appellant's and VA's respective 
duties for obtaining evidence.  The appellant was essentially 
asked to submit evidence and/or information in his possession 
to the AOJ and to inform the AOJ about the location of 
pertinent evidence that was not in his possession.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The RO did advise the appellant of such information in 
correspondence dated in March 2006.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The appellant was provided 
with such notice in the VA letters sent to him in October 
2004, and March 2006.  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Adequate notice of this element was not provided to the 
appellant for the hearing loss claim or for the lumbar spine 
claims.  See Vazquez-Flores, 22 Vet. App. 37 (2008).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In this case, the Board finds that any notice error(s), such 
as the provision of notice regarding Diagnostic Codes for the 
hearing loss disability increased rating claim after the June 
2005 rating decision by the AOJ and the provision of notice 
regarding Diagnostic Codes for the lumbar spine increased 
rating claim after the August 2005 decision by the AOJ, did 
not affect the essential fairness of the adjudication because 
the appellant could be expected to understand what was needed 
to establish increased ratings for his hearing loss and 
lumbar spine disabilities from the various notice letters 
sent to him by the RO, from the May 2006 Statement of the 
Case (SOC) and from the August 2007 Supplemental Statement of 
the Case (SSOC).  In particular, the October 2004 letter 
informed the appellant of the need to submit evidence that 
his disabilities had increased in severity; that he should 
submit medical evidence; that he could submit statements from 
individuals who could describe the manner in which the 
disability had become worse; that he should inform the RO 
about treatment at VA facilities; and that he could submit 
his own statement about his conditions.  The appellant was 
informed of the Diagnostic Code requirements for increased 
ratings in the rating decision, in the SOC and in the SSOC.  
The March 2006 VA letter informed the appellant that ratings 
from zero to 100 percent are assigned to disabilities and 
provided additional examples of pertinent evidence he could 
submit.  Therefore, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed for his increased rating claims.

Although complete notice was not sent before the initial AOJ 
decisions in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
errors in the timing and content of notice.  The appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims and given ample 
time to respond.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the notice errors did not affect the essential 
fairness of the adjudication.

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his hearing loss and lumbar spine claims and to respond to 
VA notices.  Therefore, notwithstanding Pelegrini, to decide 
the appeal would not be prejudicial error to the veteran.  
Thus, the Board finds that any error in the timing of the 
appellant's notification of the VCAA constituted harmless 
error.  Proceeding with this matter in its current procedural 
posture would not therefore inure to the appellant's 
prejudice.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, private and VA outpatient medical records have 
been associated with the claims file.  The appellant was 
afforded several VA examinations.  The appellant was informed 
about the kind of evidence that was required and the kinds of 
assistance that VA would provide and he was supplied with the 
text of 38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available relevant treatment 
records that he wanted the RO to obtain for him that were not 
obtained.  He submitted personal statements and statements 
from family members about his claimed conditions.  The 
appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.

The appellant was provided with notice as to the medical 
evidence needed for increased evaluations for his hearing 
loss and lumbar spine disabilities, as well as the assistance 
VA would provide.  Therefore, there is no duty to assist that 
was unmet and the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claims decided below.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

I.  Service connection claims

The appellant maintains that his shoulders were injured 
during a bomb blast while he was on active duty in Vietnam.  
However, in the VA Form 21-526 submitted by the appellant in 
February 1992, the appellant made not mention of any right or 
left shoulder condition in his list of several claimed 
conditions.  Nor did he claim any generalized joint 
condition.  In a letter from the appellant's wife dated in 
September 2004, there is no mention of any right or left 
shoulder condition or pains in all joints.  The appellant's 
spouse did mention joint and shoulder pain in her December 
2007 letter.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

In addition, service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Review of the appellant's service medical records reveals 
that he sought treatment for complaints of pain in his left 
shoulder in July 1969; he said that his shoulder only hurt 
under stress or when doing physical training.  On physical 
examination, the appellant demonstrated a full range of 
motion of the left arm.  No diagnosis of a chronic left 
shoulder disorder was rendered.  The appellant underwent an 
annual medical examination in August 1973; he did not report 
any joint problems.  On physical examination, the clinical 
evaluation of the appellant's musculoskeletal system was 
normal.  In April 1975, the appellant sought treatment for a 
sharp pain in his left forearm which he said had been present 
for several months.  There was no history of trauma for the 
arm, although a history of a torn ligament in the left 
shoulder was noted without any details.  According to the 
appellant, radiographic examination had been essentially 
normal.  Physical examination of the left upper extremity was 
essentially normal.  In June 1976, the appellant complained 
of back pain, as well as pain in the distal area of the 
scapulae.  There had been no trauma.  Radiographic 
examination of the appellant's cervical spine was negative, 
as was radiographic examination of his thoracic spine.  The 
appellant underwent periodic medical examinations in 
September 1981, and December 1983; during each examination, 
the appellant was assessed with normal upper extremities and 
a normal musculoskeletal system.  A Master Problem List with 
incomplete data for 1989 includes a notation of chronic right 
shoulder problem without any additional information about 
diagnosis or dates of treatment.  In March 1989, the 
appellant underwent an over-40 medical examination; he 
reported himself to be in excellent health and stated that he 
took no medication.  He did not mention any joint problems 
and none were found on physical examination.  The appellant 
completed a report of medical history for retirement in 
October 1981; he complained of painful, swollen joints, 
including the shoulder/elbow.  On physical examination, the 
appellant's upper extremities were normal, as was his 
musculoskeletal system.  

The appellant underwent a VA medical examination in April 
1992; he did not raise any complaints about either shoulder 
or generalized joint pain.  On physical examination, the 
appellant's musculoskeletal system was normal.  There were no 
findings or diagnoses relating to either shoulder or to a 
condition involving generalized joint pain.  

Review of the appellant's post-service private medical 
records reveals that he was treated at the Southeast Alabama 
Medical Center on several occasions between July 1993 and 
August 2003.  The appellant did not complain of any 
generalized joint pain during any of these visits, although 
he did complain of neck pain, right shoulder pain and aright 
arm pain in February 1999.  He said that he had experienced 
occasional numbness in his right hand for ten years.  The 
appellant denied injury.  On physical examination, the 
appellant had full range of motion and good strength.  A 
diagnosis of acute cephalgia was rendered.  

A June 1997 report from a bone and joint facility indicates 
that the appellant reported hitting his knee against a metal 
object with subsequent pain; he stated that he had never had 
any previous problems with his knees.  He did not complain of 
any right or left shoulder problem.  He also did not complain 
of any generalized joint pain.  On physical examination, the 
appellant demonstrated full range of motion of his hip and 
knee.  His neurological examination was normal.  Radiographic 
examination of the knee was normal.

The appellant also received medical treatment from the Malone 
Medical Group between 1993 and 2002.  In February 1999, he 
complained of pain in his upper cervical spine, as well as in 
his lower thoracic spine.  In October 2002, the appellant 
complained of muscle and joint pains in his arms and back.  
On physical examination, the appellant's extremities were 
grossly unremarkable.  The physician did not render any 
diagnosis of any right or left shoulder disorder or of any 
generalized joint disorder.

Review of the appellant's VA medical treatment records dated 
between 1998 and 2007 indicates that the appellant had an 
initial visit in October 1998; his previous medical history 
included right knee pain, but nothing about either shoulder 
or any other joint.  In February 2006, the appellant was new 
to a primary care clinic and he had a medical history at that 
time which included notations of right knee pain and 
bilateral shoulder pain.  On physical examination, all four 
of the appellant's extremities were described as normal.  
Motor and sensory testing was normal.  The diagnoses included 
one of bilateral shoulder pain.  Diagnoses rendered that day 
included bilateral shoulder pain.  In April 2006, the 
appellant complained of right arm pain going back 15 years 
that was getting worse.  He also complained of right arm 
numbness all over.  On physical examination, the proximal 
strength in the appellant's right arm appeared to be within 
normal limits.  His arm muscles appeared to be within normal 
limits.  Radiographic examination of the appellant's cervical 
spine was normal.  He had degenerative osteoarthritis in his 
right knee.  In September 2006, the appellant complained of 
right shoulder and right knee pain.  He stated that he was 
not seeing any outside providers.  On physical examination, 
the appellant had right shoulder and knee pain with 
palpation.  He also exhibited a limitation of motion of those 
extremities.  The appellant was subsequently seen in a VA 
primary care clinic in March 2007.  On physical examination, 
he exhibited good range of motion of all extremities.

The appellant underwent a VA medical examination in April 
2005.  He complained of various aches and pains, particularly 
in his right knee.  

The appellant underwent another VA medical examination in 
August 2005; his gait was within normal limits.  Strength was 
5/5 in all extremities.  Sensation was intact to light touch.  

The appellant most recently underwent a VA medical 
examination in January 2007.  The examiner reviewed the 
claims file, including the service medical treatment records, 
and noted that the history of a torn ligament in the 
appellant's left shoulder was not confirmed in his records.  
The examiner stated that there was no objective documentation 
of the appellant having had any injury to, pathology of or 
symptomatology of either shoulder while he was in service.  
Therefore, the examiner concluded that it was not likely that 
the appellant's present shoulder complaints were the result 
of his active military service.  

In order for service connection to be warranted, there must 
be evidence of a present disability that is attributable to a 
disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Because the totality 
of the medical and non-medical evidence of record shows that 
the appellant's currently demonstrated pain with limitation 
of motion of the right and left shoulders cannot be said to 
be related to service by way of direct incurrence or by 
manifestation within the presumptive period, service 
connection for a right shoulder disorder and for a left 
shoulder disorder must be denied.  The evidence of record is 
not in equipoise on the question of whether the appellant's 
claimed conditions should be service connected.

Firstly, to the extent that the appellant is shown to have 
any claimed disorder, such evidence is reflective only of one 
factor in a successful claim of service connection.  Morton 
v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. 
Derwinski, 2 Vet. App. 51, 53 (1992).  (Observing that 
evidence of the appellant's current condition is not 
generally relevant to the issue of service connection, 
absent some competent linkage to military service).  There 
must be shown a nexus to some incident of military service.  

Furthermore, Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the 
appellant has not been diagnosed with any generalized joint 
condition and he is not being treated for any generalized 
joint condition.  Additionally, he was not been diagnosed 
with any right or left shoulder condition other than pain 
and limitation of motion due to pain.  (The Board notes that 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not, in and of itself, constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in 
part, vacated and remanded in part on other grounds by 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001)).

Secondly, the evidence of record indicates that the appellant 
complained of upper extremity pain on only four occasions 
during his almost 23 years of active duty.  He never 
complained of, or was treated for, any condition involving 
generalized joint pain.  There is no medical evidence of 
record to establish that he incurred any right shoulder 
disorder or left shoulder disorder that was other than acute 
and transitory.  There is no evidence of record that the 
appellant was treated for any right shoulder or left shoulder 
arthritis within 12 months of his separation from service; 
there is no evidence of record to suggest that any chronic 
condition of either shoulder or his joints in general existed 
until 2006, when a diagnosis of bilateral shoulder pain was 
rendered.  There is no documented evidence of the existence 
of degenerative changes of either shoulder, or the joints in 
general, in the claims file.  Because no arthritis was 
clinically demonstrated within one year of the appellant's 
release from active duty, no arthritis may be presumed to 
have been incurred in service.

The Board must find that the service medical records, as a 
whole, provide evidence against each one of these three 
claims, indicating complaints of pain that resolved in 
service many years ago.  The absence of any diagnosis of the 
claimed shoulder conditions in the intervening years after 
service until 2006 constitutes negative evidence tending to 
disprove the assertion that the appellant incurred any 
chronic condition during his service.  See Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  The lack of any evidence of a 
diagnosis of any one of the claimed disorders until more than 
14 years after the appellant's 1992 separation from service 
is itself evidence which tends to show that no claimed 
disorder was incurred in service.  

In Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
affirmed a decision by the Court which held that evidence of 
a prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a preexisting 
condition was aggravated by military service.  The trier of 
fact should consider all the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Although Maxson 
is not directly on point in this case, as it deals with 
aggravation in service and not service connection, it does 
imply that, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact finding role. 

The appellant contends that he had chronic right and left 
shoulder disorders, as well as a generalized joint disorder, 
while he was in service and that he now has the same 
conditions.  However, where the determinative issue involves 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is possible or plausible is 
required.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The claimant does not meet this burden by merely presenting 
his opinion because he is not a medical health professional 
and his opinion does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Moreover, such chronicity, as reported in this matter, is not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology is written information from the 
claimant and when "no" medical evidence indicated 
continuous symptomatology.  McManaway v. West, 13 Vet. App. 
60, 66 (1999).

In order for service connection to be warranted, there must 
be evidence of a present disability which is attributable to 
a disease or injury incurred during service.  See Rabideau, 
supra.  Because the totality of the medical and non-medical 
evidence of record shows that any currently demonstrated 
right or left shoulder condition or generalized joint pain is 
not likely related to service, the Board finds that the 
claims of entitlement to service connection for any right or 
left shoulder disorder or generalized joint disorder must be 
denied.  The Board finds that the evidence of record is not 
in equipoise on the question of whether the appellant has any 
such current claimed disorder that should be service 
connected.

Furthermore, the evidence of record contains no medical 
opinion or evidence that indicates an etiologic relationship 
exists between the appellant's active military service and 
his current claimed conditions.  With respect to the 
appellant's own contentions, a layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim for service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  Barr also states that 
when VA undertakes to examine a veteran, VA is obligated to 
ensure that that examination is adequate.  In the instant 
case, the examiner rendered the negative opinion of record 
after he carefully reviewed the appellant's claims file, 
including the service medical treatment records.  

After consideration of the entire record and the relevant 
law, the Board finds that the appellant's three claimed 
orthopedic conditions are not related to his active service 
on a direct basis, or on a presumptive basis.  While it is 
appears that the appellant currently has some pain and 
limitation of motion of his shoulders, the medical evidence 
of record as a whole supports the proposition that there is 
no etiological relationship between the origin and/or 
severity of any one of the claimed conditions and service.  
In addition, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
aff'd in part, vacated and remanded in part on other grounds 
by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).  Therefore, the Board finds that the preponderance of 
the evidence is against the appellant's claims of service 
connection for a right shoulder disorder, a left shoulder 
disorder and a generalized joint disorder.  As such, the 
evidence is insufficient to support a grant of service 
connection for any such disorder.  

Since the preponderance of the evidence is against each one 
of the appellant's three orthopedic service connection 
claims, the benefit-of-the-doubt doctrine does not apply.  
See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

II.  Increased rating claims

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  

In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
appellant, as well as the entire history of the appellant's 
disability in reaching its decision, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Evidence of the present levels of 
disability is found in the reports of the VA examinations 
conducted in July 2004, and February 2005; in the reports of 
VA outpatient treatment rendered between 2000 and 2007; and 
in the reports of private medical and chiropractic treatment 
rendered between 1990 and 2008.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A decision of the Court has held that 
in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

In other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  
See also Fenderson v. West, 12 Vet. App. 119 (1999).

A.  Initial rating for PTSD

The appellant contends that his PTSD disability is more 
severely disabling than the current initial evaluation 
reflects.  He maintains that his PTSD condition warrants an 
evaluation in excess of the currently assigned 30 percent 
rating.  The evidence of record includes statements from 
various family members who report that the appellant has 
problems sleeping, that he has nightmares,  that he keeps to 
himself and does not have any friends, that he does not keep 
his personal hygiene in order, that he stares into space a 
lot and that he appears to be nervous.

The regulations state that, under the General Rating Formula 
for Mental Disorders, a 50 percent rating is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, will 
be rated as 100 percent disabling.

Under 38 C.F.R. § 4.130, the nomenclature employed in this 
portion of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the 
American Psychiatric Association (DSM-IV).  As indicated in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a 
scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness and a 51-60 rating indicates moderate difficulty in 
social, occupational or school functioning.  The DSM-IV 
describes a GAF score of 51 to 60 as reflecting a moderate 
level of impairment, e.g., flattened affect, circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social, occupational or school functioning, e.g., having few 
friends or having conflicts with peers or co-workers.  See 
38 C.F.R. § 4.130.  See also, Cathell v. Brown, 8 Vet. App. 
539 (1996); and Richard v. Brown, 9 Vet. App. 266, 267 
(1996), wherein the Court stated that a "GAF of 50 is 
defined as ['][s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).[']"  
Between April 2005 and December 2006, the appellant's GAF 
score decreased from 70 to 60.  In March 2006, it was 55.

The appellant underwent a VA psychiatric examination in April 
2005.  The appellant complained of intrusive memories, 
anxiety, sleep problems, social isolation, irritability and 
an exaggerated startle response.  He reported avoiding 
thoughts and feelings related to Vietnam.  He also said that 
he avoided parties and crowds of people.  On mental status 
examination, the appellant's thought processes were goal-
directed and coherent.  The appellant had no plans to harm 
himself or others.  The appellant was cognitively intact and 
he was oriented in all spheres.  Some trouble with recent 
memory and concentration was noted.  The examiner also noted 
that there may be hypervigilance and visual hallucinations.   
The examiner rendered a diagnosis of PTSD and assigned a 
current GAF score of 70.  The examiner concluded that the 
appellant had some mild symptoms or difficulty in social, 
occupational or school functioning, but that he was generally 
functioning pretty well in that he had some meaningful 
personal relationships.

Review of the appellant's VA outpatient treatment records 
reveals that the appellant was seen as a new primary care 
patient in February 2006.  He stated that he was depressed at 
times.  He was noted to be negative for memory loss.  On 
examination, the appellant's insight and judgment were 
described as good.  The appellant was oriented times three 
and his recent and remote memory were good.  A march 3, 2006 
VA mental health consultation report indicates that the 
appellant reported that his depression had gotten worse over 
the past year.  He complained of insomnia, a decreased 
appetite with weight loss, mood swings, social isolation, 
decreased energy and motivation, anhedonia and increased 
irritability.  He denied suicidal ideation.  A diagnosis of 
PTSD was rendered and a current GAF score of 55 was assigned.  
A March 9, 2006 VA outpatient psychiatric treatment note 
indicates that the appellant complained of nightmares, night 
sweats, flashbacks three to four times per week, exaggerated 
startle response, vigilance, avoidance, irritability 
argumentativeness, anger, anhedonia, social isolation, 
diminished motivation, poor appetite, sleep difficulties and 
intermittent feelings of hopelessness and worthlessness.  He 
denied suicidal ideation.  He was noted to not have made 
threats or assaulted anyone.  On mental status examination, 
the appellant was noted to appear neat.  He was coherent. He 
denied suicidal ideation, homicidal ideation, auditory 
hallucinations and visual hallucinations.  He also denied 
thought broadcasting, thought blocking, thought insertion and 
thought derailment.  His insight and judgment were fair.  An 
April 20, 2006 outpatient mental health nursing note states 
that the appellant denied suicidal and homicidal ideation.  
He complained of only sleeping three to four hours per night.  
He said that his medication was working and that he was 
experiencing some improvement in his symptoms of depression.  
He also reported diminished hallucinations of low tones of 
people fussing and fighting.  On mental status examination, 
his insight and judgment were fair.  He was alert and 
oriented times three.  His hygiene was fair and he was 
appropriately dressed.  A psychiatrist note from that same 
day indicates that the appellant's mood was modestly 
depressed.  The appellant denied feelings of hopelessness, 
helplessness and worthlessness.  He also denied suicidal and 
homicidal ideation, as well as thought broadcasting, thought 
blocking, thought insertion and thought derailment.  The 
psychiatrist noted that there were no auditory or visual 
hallucinations.  

The appellant underwent a VA PTSD examination in December 
2006; the examiner reviewed the claims file.  The examiner 
stated that the appellant had not been hospitalized for his 
PTSD disability.  The appellant reported that his depressed 
mood was improved on medication.  He still had reduced 
interest and low motivation to interact with others.  The 
appellant reported interrupted seep after about two hours.  
He said that he lived with his wife, son, two daughters and a 
grandson; he stated that everything was going okay with the 
family, although he stayed to himself a lot.  The appellant 
did not have a history of suicide attempts or assaultiveness.  
On mental status examination, the appellant was described as 
neatly groomed and clean.  He was lethargic with poor verbal 
expression and little spontaneous speech.  His attitude was 
indifferent and uninterested in the whole process.  The 
appellant's affect was blunted and he said he felt tired and 
sleepy.  The appellant was oriented to person and place.  He 
did not have any delusions or hallucinations, panic attacks, 
obsessive or ritualistic behavior.  His impulse control was 
good.  Remote memory was normal, but recent memory was mildly 
impaired.  The examiner stated that the appellant's overall 
symptoms were mild to moderate and that there was reduced 
reliability and productivity due to the PTSD symptoms; 
however, the examiner stated that the appellant did not have 
total occupational and social impairment or deficiencies in 
most areas such as judgment, thinking, mood, family 
relations, work or school.  The examiner rendered a diagnosis 
of PTSD and assigned a current GAF score of 60.

The evidence reported above reflects that the appellant has 
exhibited some PTSD symptoms that are enumerated among the 
criteria of both the 30 percent and 50 percent ratings.  
While further medical inquiry could be conducted with a view 
towards resolution of this question, it is doubtful that such 
research would assist the Board in its inquiry.  See e.g., 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (Observing 
that when it is not possible to separate the effects of a 
service-connected condition and a non-service-connected 
condition, the provisions of 38 C.F.R. § 3.102 mandates that 
reasonable doubt on any issue was to be resolved in the 
veteran's favor, and that all signs and symptoms be 
attributed to the service-connected condition).  

Affording the veteran the benefit of the doubt on the 
question of the severity of the disability under 
consideration, the Board finds that there is enough evidence 
to support a schedular evaluation of 50 percent for the 
appellant's PTSD.  The medical evidence shows that the 
appellant's PTSD symptomatology was severe enough to result 
in depression, nightmares, intrusive thoughts, sleep 
impairment, disturbances of motivation and mood, irritability 
and argumentativeness.  These symptoms were severe enough 
that the appellant needed psychiatric outpatient treatment 
and medication.  These PTSD symptoms more closely approximate 
the criteria for a 50 percent evaluation. 

However, the appellant is not entitled to an initial 
evaluation in excess of 50 percent.  The evidence of record 
does not indicate that he experiences total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Nor does he experience suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The objective findings of the appellant's VA outpatient 
psychiatric treatment and the VA examinations of June 2005, 
and December 2006 contain no evidence that the appellant's 
symptoms are so incapacitating as to border on gross 
repudiation of reality.  In each instance, the appellant has 
been found to be oriented and capable of expressing himself 
in a coherent and fairly logical manner and, despite some 
significant psychiatric symptoms, the appellant's speech and 
manner were essentially appropriate all of the time.  The 
evidence of record reveals no impairment of the thought 
process or communication.  The appellant has not exhibited 
any inappropriate behavior, and has been able to maintain his 
personal hygiene and other activities of daily living.  He 
has never been noted to be other than alert and oriented.  
While he has had some difficulty in adapting to stressful 
circumstances and problems maintaining effective 
relationships, the Board finds that an initial evaluation in 
excess of 50 percent is not warranted.

The findings set forth above most closely approximate those 
necessary for the 50 percent evaluation.  The findings needed 
for the next higher evaluation are not currently 
demonstrated.  Based upon the guidance of the Court in Hart 
v. Mansfield, 21 Vet. App. 505 (2007), the Board has 
considered whether a staged rating is appropriate.  As 
reflected in the decision above, the Board did not find 
variation in the appellant's psychiatric symptomatology or 
clinical findings that warrant the assignment of any staged 
ratings for the PTSD disability.

B.  Initial rating for GERD

The appellant contends that his reflux disability is terrible 
and that he can hardly eat because of the GERD.  The evidence 
of record includes written statements from various family 
members who maintain that the appellant only eats a small 
amount of food, that he complains of pains in his stomach and 
that he sometimes has to lie down because the pain is so 
severe.

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, the relevant disability 
ratings for which are listed in the following paragraph, do 
not lend themselves to distinct and separate disability 
evaluations without violating the fundamental principle 
relating to pyramiding as outlined in 38 C.F.R. § 4.14.  
38 C.F.R. § 4.113.

Thus, ratings under diagnostic codes 7301 to 7329, inclusive, 
7331, 7342, and 7345 to 7348, inclusive, will not be combined 
with each other.  A single evaluation will be assigned under 
the diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

There is no Diagnostic Code directly applicable to GERD; the 
appellant's service-connected GERD is therefore currently 
rated by analogy under Diagnostic Code 7346, which addresses 
hiatal hernia.  Specifically, Diagnostic Code 7346 dictates 
that persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal, or arm or shoulder pain, productive of 
considerable impairment of health warrants a 30 percent 
disability rating.  A 10 percent disability rating is 
warranted when there are two or more of the symptoms for the 
30 percent rating of less severity.  38 C.F.R. § 4.114, 
Diagnostic Code 7346.  The appellant has been awarded an 
initial evaluation of 10 percent for his GERD disability.

VA and private medical treatment records indicate that the 
appellant weighed 165 pounds in January 2004, 168 pounds in 
August 2005, 169 pounds in March 2006, 168 pounds in April 
2006, 171 pounds in September 2006, and 177 pounds in January 
2007.  He complained of abdominal pain off and on for six 
months in January 2004.  He also reported nausea but no 
vomiting.  He said that he was not eating well and that he 
had lost 17 pounds.  He also said that it felt like gas was 
building up.  The appellant underwent an upper GI series and 
it was concluded that, if there was a hiatal hernia present, 
it was small.  The clinical conclusion was that the appellant 
had moderate neuromuscular dysfunction of the esophagus apart 
from his GERD.  

The appellant underwent a VA medical examination in January 
2004; he weighed approximately 160 pounds at that time.  The 
examiner said that there was no evidence of a vitamin 
deficiency.

The appellant underwent a VA medical examination in August 
2005; the examiner noted that the appellant had been given a 
diagnosis of GERD in August 2003.  The appellant complained 
of epigastric pain and moderate reflux, with regurgitation of 
food after meals every other day.  He denied dysphagia, 
melena and hematemesis.  He also reported moderate nausea 
after meals and said that he had reduced his portions.  The 
appellant further stated that he had lost 16 pounds in the 
last year.  On physical examination, the appellant weighed 
168 pounds.  The examiner stated that there was no current 
evidence of an ulcer.  

Review of the appellant's outpatient treatment records 
reveals that he was seen as a new patient in a VA primary 
care clinic in February 2006.  He complained of abdominal 
pain and heartburn.  He also reported weight loss.  He denied 
changes in appetite, dysphagia, belching/gas, hematemesis, 
hematochezia, melena, jaundice, constipation and diarrhea.  
On physical examination, the appellant's abdomen was slightly 
tender to palpation; his bowel sounds were normal, and there 
were no masses.  A September 2006 VA primary care nursing 
screening note states that the appellant had not had any 
unintentional weight loss or gain in the prior month.  The 
same observation was made in a March 2007 note.  Another 
March 2007 VA primary care note states that the appellant 
complained of occasional indigestion that he relieved with 
vinegar and water.  He denied hematochezia.  On physical 
examination, the appellant's abdomen was soft and nontender 
with active bowel sounds and no masses.

The appellant most recently underwent a VA medical 
examination in January 2007; he complained of dysphagia 
almost every day for solids and at least once a week for 
liquids.  The examiner stated that this symptomatology was 
due to the appellant's dysmotility disorder and not to the 
GERD.  The appellant also complained of left upper quadrant 
abdominal pain which he said lasted for a few hours.  He 
denied hematemesis and melena.  The appellant also reported 
nausea and vomiting every morning.  However, the examiner 
noted that the appellant had not been prescribed any anti-
nausea medication and that his VA medical treatment records 
contained no mention of any problem with nausea and vomiting.  
The appellant did report the daily use of Nexium that was 
prescribed for him at a VA facility.  On physical 
examination, the appellant weighed 177 pounds.  His abdomen 
had no masses, pain or tenderness.  There was no evidence of 
malnutrition or weight loss.  The examiner also stated that 
the laboratory testing accomplished for the appellant 
revealed no evidence for anemia or malnutrition.  The 
comprehensive metabolic profile was normal, revealing no 
evidence of malnutrition.   

As reflected in the clinical evidence of record, the 
appellant's GERD in manifested by complaints of frequent 
indigestion and/or heartburn (pyrosis).  The clinical 
evidence of record reflects that the appellant takes 
medication for treatment.  However, while the appellant has 
complained of indigestion and heartburn, there is no evidence 
of complaints or objective findings of persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal, or arm or shoulder 
pain, productive of considerable impairment of health 
resulting from the appellant's GERD symptoms.  Thus, the 
medical evidence does not show the severity of symptomatology 
necessary to warrant an increased initial rating.  
Specifically, the evidence does not show persistently 
recurrent epigastric distress with dysphagia and 
regurgitation that is accompanied by substernal, or arm or 
shoulder pain.  Nor does the evidence of record show that the 
appellant's indigestion and heartburn are productive of 
considerable impairment of health; there is no clinical 
evidence of anemia, vitamin deficiency, malnutrition or 
weight loss.  Therefore, a 30 percent rating is not warranted 
and the initial 10 percent evaluation is affirmed.

The findings set forth above most closely approximate those 
necessary for the 10 percent evaluation.  The findings needed 
for the next higher evaluation are not currently 
demonstrated.  Based upon the guidance of the Court in Hart 
v. Mansfield, 21 Vet. App. 505 (2007), the Board has 
considered whether a staged rating is appropriate.  As 
reflected in the decision above, the Board did not find 
variation in the appellant's gastrointestinal symptomatology 
or clinical findings that warrant the assignment of any 
staged ratings for the GERD disability.

C.  Increased rating for bilateral hearing loss

Service connection for bilateral sensorineural hearing loss 
was established by an August 1992 rating decision; a zero 
percent evaluation has been in effect since February 1, 1992.  
The appellant contends that he can not hear and that he is 
entitled to a 70 percent evaluation for his hearing loss 
disability.  The evidence of record includes written 
statements submitted by various family members in which they 
describe the appellant's hearing loss as getting to the point 
that he cannot hear even when the person speaking is sitting 
right next to him.  They indicated that the appellant needs 
to have the sound on his television turned up to a very high 
volume.

The severity of a hearing loss disability is determined by 
comparison of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85.  Evaluations of bilateral 
defective hearing range from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1,000, 
2,000, 3,000 and 4,000 hertz (cycles per second).  The 
Schedule allows for such audiometric test results to be 
translated into a numeric designation ranging from level I, 
for essentially normal acuity, to level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing.

The appellant underwent a VA audiometric evaluation in April 
2005, pure tone thresholds, in decibels, were as follows:

HERTZ:
1000
2000
3000
4000
Average
Right
10
10
50
70
35
Left
15
15
45
55
32

Speech recognition ability was 96 percent in the right ear 
and 92 percent in the left ear.  

The findings on the April 2005 VA audiometric evaluation 
result in a corresponding designation of Level I hearing 
acuity in the right ear and Level I hearing acuity in the 
left ear.  Pursuant to these findings, the RO continued the 
noncompensable disability evaluation that the veteran 
contends is insufficient.  38 C.F.R. § 4.85, Tables VI and 
VII.

The appellant's VA outpatient records reveal that he was 
given an audiometric evaluation in March 2006, pure tone 
thresholds, in decibels, were as follows:

HERTZ:
1000
2000
3000
4000
Average
Right
15
15
40
55
31
Left
15
15
35
50
29

Speech recognition ability was 96 percent in the right ear 
and 92 percent in the left ear.

The findings on the March 2006 VA outpatient audiometric 
evaluation result in a corresponding designation of Level I 
hearing acuity in the right ear and Level I hearing acuity in 
the left ear.  As noted above, these findings result in a 
noncompensable disability evaluation.  38 C.F.R. § 4.85, 
Tables VI and VII.

The appellant most recently was afforded a VA audiometric 
evaluation in January 2007, pure tone thresholds, in 
decibels, were as follows:

HERTZ:
1000
2000
3000
4000
Average
Right
15
15
55
60
36
Left
15
20
50
60
36

Speech recognition ability was 80 percent in the right ear 
and 80 percent in the left ear.

The findings on the January 2007 VA audiometric evaluation 
result in a corresponding designation of Level III hearing 
acuity in the right ear and Level III hearing acuity in the 
left ear.  Pursuant to these findings, the RO continued the 
noncompensable disability evaluation that the veteran 
contends is insufficient.  38 C.F.R. § 4.85, Tables VI and 
VII.

The rating criteria provide for rating exceptional patterns 
of hearing impairment under 38 C.F.R. § 4.86.  The 
appellant's test results do not meet the requirements of this 
section, however, as the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is not 55 decibels or more, nor is the pure tone threshold 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz.  

The Board is aware of the appellant's contentions concerning 
his difficulty in hearing.  However, the objective clinical 
evidence of record does not support an evaluation in excess 
of zero percent for his bilateral hearing loss disability at 
any time.  The assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

Under 38 C.F.R. § 4.85, Table VII, a zero percent evaluation 
is assigned where hearing is at Level III or less for one ear 
and Level III or less for the other.  Under the current 
regulations, a zero percent rating is yielded by each one of 
the three VA audiometric examination results.  The 
requirements of 38 C.F.R. § 4.85 set out the numeric levels 
of impairment required for each disability rating, and those 
requirements are mandatory.  

The Board must accordingly find that the preponderance of the 
evidence is against the appellant's claim for a compensable 
evaluation for his bilateral hearing loss disability.

The findings needed for a compensable evaluation have not 
been demonstrated in the evidence of record.  Because the 
preponderance of the evidence is against the claim for an 
evaluation in excess of zero percent for the appellant's 
bilateral hearing loss disability, the benefit-of-the-doubt 
doctrine is inapplicable.  38 U.S.C.A. § 5107(b).  See Ortiz 
v. Principi, 274 F.3d 1361 (2001).

D.  Two-tier lumbar spine increased rating claim

The appellant contends that his lumbar spine disability is 
much worse than is reflected by the current evaluation.  He 
maintains that he experiences paralyzing pain in his back 
very often and that this pain radiates down his leg.  The 
evidence of record includes written statements submitted by 
various family members in which they describe the appellant 
as having frequent back pain and indicate that the back pain 
restricts his ability to farm.  Problems with long distance 
driving due to back pain were described by the family 
members.  

Pursuant to regulatory provisions, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is x-ray evidence of arthritis and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment for each major joint 
affected.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part that 
becomes disabled on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, through atrophy, 
for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

A private medical record dated October 31, 2002 stated that 
the appellant complained of muscle and joint pains in his 
back.  He was noted to run a produce stand.

The appellant underwent a VA medical examination in April 
2005; the examiner noted a history of degenerative arthritis 
of the lumbar spine and that the appellant had not had any 
back surgery.  The appellant reported intermittent flare-ups 
that occurred approximately once per week.  He said the pain 
was 10/10 during a flare-up and that he would stay in bed and 
limit his activities.  The appellant also said that the 
flare-up would last two to three days.  He described his 
baseline pain as some mild dull back pain.  He denied a 
radiating quality to the pain.  On physical examination, the 
appellant had normal curvature and symmetry of his lumbar 
spine.  He exhibited 80 degrees of forward flexion; 20 
degrees of extension; 15 degrees of right lateral bending; 30 
degrees of left lateral bending; 20 degrees of right 
rotation; and 30 degrees of left rotation.  These ranges of 
motion were accomplished with pain.  Sensation was intact to 
all modalities throughout.  The appellant's gait was mildly 
antalgic (he is service-connected for a right knee 
disability).  The appellant's neurological examination was 
normal.  In a June 2005 addendum, the examiner stated that 
the appellant's limitation of his lumbar spine range of 
motion was not modified by repetitive use.

The appellant underwent a VA medical examination in August 
2005; the examiner reviewed the claims file.  The appellant 
denied experiencing incapacitating episodes.  He also denied 
radiation of his low back pain.  On physical examination, 
there was evidence of paraspinal muscle tenderness without 
evidence of spasm.  Normal curvature and symmetry were 
appreciated.  The appellant demonstrated 80 degrees of 
forward flexion; 20 degrees of extension; 15 degrees of right 
lateral bending; 30 degrees of left lateral bending; 20 
degrees of right rotation; and 30 degrees of left rotation.  
These ranges of motion were accomplished with pain.  Strength 
was 5/5 in all extremities.  Lasegue's sign was negative 
bilaterally.  The appellant denied bowel and bladder 
incontinence.  The examiner stated that the appellant had 
limitation of motion in the thoracolumbar spine secondary to 
pain without evidence of fatigue, weakness or lack of 
endurance on repetitive testing.

Review of the appellant's outpatient treatment records 
reveals that he was seen as a new patient in a VA primary 
care clinic in February 2006; low back pain was noted on his 
medical history.  On physical examination, the appellant was 
not tender to palpation of the lumbar spine.  Straight leg 
raises were negative.  Motor and sensory testing were normal.  

The appellant underwent a VA joints examination in January 
2007; the examiner examined the claims file in detail.  The 
appellant complained of 4/10 aching pain in his low lumbar 
area.  He said that this pain radiated constantly into the 
right anterior thigh, as well as into the right lateral knee 
area and the right lateral calf area.  The examiner noted 
that the right lower extremity pain described by the 
appellant did not follow a particular dermatome.  The 
appellant reported that the pain occurred with bending, 
stooping, lifting, climbing on and off of his tractor and 
with cold weather and changes in barometric pressure.  He 
said he took pain medication and that the pain level with 
flare-ups was 7/10.  The appellant said that his back pain 
slowed down his farming (restricting him to 20 acres), but 
the back pain did not prevent him from farming altogether. 
The appellant complained of numbness and weakness in his 
right lower extremity.  He also reported complete loss of 
urinary bladder control twice a week; the examiner stated 
that this was not a reliable report because episodic total 
urinary bladder incontinence is suspicious in the absence of 
any bowel complaints.  On physical examination, there was 
evidence of some straightening of the lumbar spine.  There 
was mild bilateral lumbar paraspinal muscle spasm.  The 
appellant's paraspinous musculature was strong.  The 
appellant demonstrated 50 degrees of forward flexion; 20 
degrees of extension; 20 degrees of right lateral bending; 20 
degrees of left lateral bending; 20 degrees of right 
rotation; and 20 degrees of left rotation.  These ranges of 
motion were accomplished with pain and stiffness; there was 
no evidence of weakness, fatigue or incoordination.  There 
was no change in the appellant's range of motion after 
repetitive motion.  The appellant was able to walk on his 
forefeet and heels.  The appellant stated that he could not 
touch his toes, but he was observed to be able to reach his 
clothes on the floor.  The examiner stated that the appellant 
had right quadriceps weakness that he opined was due to the 
right knee disability and not to lumbar radiculopathy.  The 
examiner noted that the appellant's report of decreased 
sensation was inconsistent on repetitive examination.  The 
examiner concluded that the appellant did have intervertebral 
disc syndrome without a lumbar or lumbosacral radiculopathy.  
The examiner noted that the appellant had had zero days of 
total incapacitation during the past year.

The diagnostic codes for rating diseases and injuries of the 
spine are designated as Diagnostic Codes 5235 to 5243 (for, 
respectively, vertebral fracture or dislocation; sacroiliac 
injury and weakness; lumbosacral or cervical strain; spinal 
stenosis; spondylolisthesis or segmental instability; 
ankylosing spondylitis; spinal fusion; degenerative arthritis 
of the spine; and intervertebral disc syndrome).  With or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the following apply: a 10 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height.

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2).

The record indicates that the appellant's back symptoms had 
remained relatively constant throughout the rating period 
prior to January 22, 2007, and do not warrant the assignment 
of a disability evaluation greater than the 10 percent 
assigned prior to January 22, 2007.

An evaluation in excess of 10 percent is not appropriate 
pursuant to the current rating criteria prior to January 22, 
2007 because the clinical evidence of record does not show an 
overall limitation of motion of the thoracolumbar spine that 
is less than 185 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243.  Specifically, while the medical evidence 
of record shows that the appellant's range of thoracolumbar 
spine motion is restricted, the restriction of her range of 
motion is not commensurate with the next higher rating.  In 
the absence of further limitation of motion as enumerated 
above or ankylosis of any portion of the spine, an evaluation 
in excess of 10 percent is not warranted.

Additionally, the medical evidence does not show that the 
appellant's service-connected lumbar strain has caused any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment in order to 
warrant a separate rating.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243, Note (1).  The clinical evidence of 
record includes no findings of any neurological deficits.  
The clinical evidence of record does not show that the 
appellant's service-connected lumbar spine disability 
included any objective neurologic abnormalities prior to 
January 22, 2007.

Another factor to consider is the degree of pain experienced 
by the claimant.  With increasing levels of pain, 
concomitantly increasing degrees of muscle spasm, weakness, 
atrophy, inability to function, and the like, are expected.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  The appellant has described 
his subjective complaints of worsening pain, and objective 
medical evidence has indicated that the appellant sought 
treatment for his low back pain.

Examining the evidence summarized above, and giving due 
consideration to the provisions under 38 C.F.R. § 4.59, as 
well as due consideration to the provisions of 38 C.F.R. 
§§ 4.7, 4.10 and 4.40, the medical evidence of record shows 
that the appellant's orthopedic lumbar symptomatology did not 
approximate the schedular criteria for an evaluation of 20 
percent prior to January 22, 2007.  The pain and functional 
limitations caused by the lumbar spine disorder are 
contemplated in the evaluation for the orthopedic 
symptomatology of the lumbar spine that is represented by the 
10 percent rating that was in effect prior to January 22, 
2007.

The Board has also considered rating the appellant's service-
connected disability under a different or additional 
Diagnostic Code.  The assignment of a particular Diagnostic 
Code is "completely dependent on the facts of a particular 
case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Were additional ratings to be assigned, such action would 
violate the provisions of 38 C.F.R. § 4.14, which prohibit 
the pyramiding.  The codes in question all contemplate 
limitations due to pain, orthopedic and neurologic, of the 
low back.  There is no "entirely different function" 
affected by neurologic versus orthopedic findings that would 
warrant a separate evaluation.  See 38 C.F.R. § 4.55; Esteban 
v. Brown, 6 Vet. App. 259 (1994).  The pain and functional 
limitations caused by the low back disorder are contemplated 
in the 10 percent rating that was assigned prior to January 
22, 2007.  Thus, 38 C.F.R. § 4.40, et seq. do not provide 
basis for the assigning of a separate disability rating prior 
to January 22, 2007.

Turning to the second tier of the appellant's lumbar spine 
rating, the evaluation for the appellant's low back 
disability was increased to 20 percent in a rating decision 
issued in August 2007, effective January 22, 2007.  

The record indicates that the appellant's lumbar spine 
symptoms do not warrant the assignment of a disability 
evaluation greater than the 20 percent evaluation currently 
assigned as of January 22, 2007.  An evaluation for the 
appellant's thoracolumbar spine disability in excess of 20 
percent is not appropriate pursuant to the current rating 
criteria.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  
Specifically, while the medical evidence of record shows that 
the appellant's combined range of thoracolumbar spine motion 
is restricted to 150 degrees and that his forward flexion is 
reduced to 50 degrees with repetitive motion, the restriction 
of his range of motion is not commensurate with the next 
higher rating.  In the absence of further limitation of 
motion (forward flexion 30 degrees or less) or ankylosis of 
the entire thoracolumbar spine, an evaluation in excess of 20 
percent is not warranted.

Additionally, the medical evidence does not show that the 
appellant's service-connected lumbar spine disability has 
caused any associated objective neurologic abnormalities at 
any time, including, but not limited to, bowel or bladder 
impairment in order to warrant a separate rating.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243, Note (1).  The 
clinical evidence of record includes no findings of any 
neurological deficits emanating from the lumbar portion of 
the spine.  The clinical evidence of record does not show 
that the appellant's service-connected lumbar spine 
disability includes any objective neurologic abnormalities.

Were such additional rating to be assigned, such action would 
violate the provisions of 38 C.F.R. § 4.14, which prohibit 
the pyramiding.  The codes in question all contemplate 
limitations due to pain, orthopedic and neurologic, of the 
low back.  There is no "entirely different function" 
affected by neurologic versus orthopedic findings that would 
warrant a separate evaluation for the lumbar spine.  See 
38 C.F.R. § 4.55; Esteban v. Brown, 6 Vet. App. 259 (1994).  
The pain and functional limitations caused by the lumbar 
spine disability are contemplated in the 20 percent rating 
that has been assigned.  Thus, 38 C.F.R. § 4.40, et seq. do 
not provide basis for the assigning of a separate disability 
rating for the lumbar spine.

Another factor to consider is the degree of pain experienced 
by the claimant.  With increasing levels of pain, 
concomitantly increasing degrees of muscle spasm, weakness, 
atrophy, inability to function, and the like, are expected.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  The appellant has described 
his subjective complaints of worsening pain, and objective 
medical evidence has indicated that the appellant sought 
treatment for his spinal pain.  Examining the evidence 
summarized above, and giving due consideration to the 
provisions under 38 C.F.R. § 4.59, as well as due 
consideration to the provisions of 38 C.F.R. §§ 4.7, 4.10 and 
4.40, the medical evidence of record shows that the 
appellant's orthopedic spinal symptomatology does not 
approximate the schedular criteria for an evaluation in 
excess of 20 percent for the lumbar spine.  The pain and 
functional limitations caused by the appellant's lumbar spine 
disability are contemplated in the evaluation for the 
orthopedic symptomatology of the lumbar spine that is 
represented by the current 20 percent rating beginning 
January 22, 2007.

In reaching its conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
since the preponderance of the evidence is against each tier 
of the appellant's lumbar spine claim, the benefit-of-the-
doubt doctrine is inapplicable.  See Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).

E.  Extraschedular evaluations

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluations for the appellant's 
service-connected disabilities may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that any one of the appellant's 
service-connected disabilities addressed above has presented 
such an unusual or exceptional disability picture at any time 
as to require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that any one of the 
schedular evaluations in this case is inadequate.  As 
discussed above, there are higher ratings for the appellant's 
disabilities, but the required manifestations have not been 
shown in this case.  The Board further finds that no evidence 
has been presented suggesting an exceptional disability 
picture in this case.  The appellant has not required any 
hospitalization or extended treatment for any one of his 
service-connected disabilities, and he has not demonstrated 
marked interference with employment due to such disability.  

There is no objective evidence of any symptoms due to any one 
of the service-connected disabilities that are not 
contemplated by the pertinent rating criteria.  
Consequently, the Board concludes that referral of this case 
for consideration of the assignment of extraschedular ratings 
is not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  
(When evaluating an rating claim, it is well established that 
the Board may affirm an RO's conclusion that a claim does not 
meet the criteria for submission for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a 
conclusion on its own.)

Finally, a decision of the Court has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  Based upon the guidance of the Court in Hart, the 
Board has considered whether a staged rating is appropriate 
for each one of the service-connected disabilities at issue 
in this case.  The Board has not found any variation in the 
appellant's symptomatology or clinical findings that would 
warrant the assignment of any additional staged ratings in 
this case.


ORDER

Entitlement to service connection for a right shoulder 
disorder is denied.

Entitlement to service connection for a left shoulder 
disorder is denied.

Entitlement to service connection for generalized joint pain 
is denied.

An initial evaluation of 50 percent, but not more, for the 
PTSD disability is granted, subject to the regulations 
governing payment of monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent 
for the GERD disability is denied.

Entitlement to a compensable evaluation for the bilateral 
hearing loss disability is denied.

Entitlement to an evaluation in excess of 10 percent for the 
lumbar spine disability prior to January 22, 2007 is denied.

Entitlement to an evaluation in excess of 20 percent for the 
lumbar spine disability beginning January 22, 2007 is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


